Citation Nr: 0909068	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service-connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the Veteran initially requested a 
hearing before a Decision Review Officer (DRO).  However, he 
withdrew his request; therefore, a hearing was not held.


FINDING OF FACT

The evidence does not indicate that the Veteran's tinnitus 
was either caused or aggravated by his military service.


CONCLUSION OF LAW

The Veteran's tinnitus is not causally related to his 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See e.g., Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision  in  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), in which the Court held that 
VCAA notice requirements are applicable to all five elements 
of a service connection claim.  Thus, the Veteran must be 
notified that a disability rating and effective dates for the 
award of benefits will be assigned if service connection is 
awarded.  Id at 486.  Two letters dated in March 2006 
adequately informed the Veteran how VA assigns a disability 
rating and an effective date.  In any event, any error in 
providing such notice is harmless in this case insofar as 
service connection is denied, hence no rating or effective 
date will be assigned with respect to this claimed condition.   

Here, the above cited notice requirements were satisfied by a 
March 2006 letter sent to the Veteran by the RO.  In this 
letter, issued prior to the rating decision, the RO informed 
the Veteran of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims, as well as what information and evidence must be 
submitted by the Veteran.  We therefore conclude that 
appropriate notice has been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, and various private medical 
records submitted by the Veteran.  A VA examination was 
provided in connection with this claim.  The Veteran did not 
indicate that any additional private treatment records exist 
relevant to his tinnitus.  The Board notes that the Veteran 
was awarded Social Security Disability (SSD) in 2004.  
Although the Veteran's Social Security Administration (SSA) 
file is not of record herein, there is no evidence that the 
Veteran's SSD claim was related to his tinnitus.  Rather, the 
claims file suggests that it was related to a lumbar spine 
disability.  Hence SSA records would not be relevant to the 
issue on appeal.  See 38 C.F.R. § 3.159(c)(2).  In December 
2008 the Veteran's representative indicated that the Veteran 
wished to rest his appeal on the record and did not have any 
further argument to submit.  The Board therefore finds that 
the VA satisfied its duty to assist. 

II.  Service connection

The Veteran asserts that his tinnitus was caused by his 
military service.  Specifically, the Veteran claims that his 
exposure to noise while performing military duties as a 
communications center specialist in a teletype message center 
caused his tinnitus.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The requirement that a 
current disability exist is satisfied if the claimant has a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
In his claim dated February 2006, the Veteran stated that his 
tinnitus, which he described as a lot of high pitched 
ringing, began in 1969.  In a statement that the Veteran 
submitted in support of his claim, dated April 2006, he 
stated that his tinnitus began while he was assigned to work 
in a military teletype message center from September 1967 to 
September 1968.  The Veteran's DD214 confirms the Veteran's 
military occupational specialty was communications center 
specialist, analogous to the civilian occupation of 
teletypewriter operator.  

There is no evidence that the Veteran had tinnitus prior to 
his service.  The Veteran's service treatment records are 
negative for complaints of tinnitus.  The Veteran was 
diagnosed with high frequency hearing loss at his separation 
examination in February 1969.  The Board observes that the 
Veteran was granted service-connection for his hearing loss 
and a non-compensable rating was assigned for that disability 
in the same rating decision that is appealed herein with 
respect to the denial of service-connection for tinnitus.  

The file contains private medical records pertaining to the 
Veteran's hearing dated March 1983, January 1984, December 
1984, and September 2004.  None of these records document 
complaints of tinnitus.  However, a September 2004 note, 
which is from an unidentified private health care provider, 
mentions that the Veteran had a family history of hearing 
loss and a "long history of working in a high noise 
environment."  The Veteran's VA treatment records did not 
document any complaints of tinnitus by the Veteran.

The Veteran was examined by VA with respect to his claimed 
hearing loss and tinnitus in August 2006.  At that time, the 
Veteran reported that his tinnitus, which he described as a 
"ringing sensation" that is "annoying", began "at least 
15 years ago."  In contrast, he reported that his hearing 
loss began at least 30 years ago, and thereafter gradually 
deteriorated.  The Veteran reported positive occupational 
noise exposure for 20 years as a welder, with the use of 
personal hearing protection devices, and denied recreational 
noise exposure.  The examiner, who reviewed the Veteran's 
claims file, concluded that, based upon the lack of 
complaints of tinnitus in service, the length of time between 
the Veteran's service and the reported onset of his tinnitus, 
and his exposure to occupational noise after service, his 
tinnitus was not related to military noise exposure.   

The Veteran submitted a note from a private physician dated 
May 2007 stating that "[t]his patient has severe hearing 
loss and tinnitus, likely related to his work situation in 
loud noise in Viet Nam."  The physician's statement did not 
set forth any basis for this conclusion.  It did not state 
whether the physician reviewed the Veteran's prior medical 
history, nor did it even state that the physician had 
examined the Veteran.  Further, it is not indicated that the 
examiner was aware of the post-service history of noise 
exposure. 

The Board notes that while the Veteran is competent to report 
his symptoms, such as a sensation of ringing in the ears, 
there is no indication in the record that he has the 
requisite expertise to render an opinion as to the etiology 
of any medical condition.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  The Board further notes 
that, although the Veteran stated that the ringing in his 
ears began in service on his claim form and in a statement 
submitted in support thereof, he told the VA examiner that 
his tinnitus began "at least 15 years ago", which is more 
than 20 years after his service.  Notably, the Veteran told 
the examiner that the onset of his hearing loss was "at 
least 30 years ago", indicating that the Veteran's tinnitus 
did not begin until many years after the onset of the high 
frequency hearing loss noted at his separation from active 
military service.  The Board also notes that evidence of a 
prolonged period without medical complaint after service may 
be considered with other factors in the analysis of a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board is left with two conflicting medical opinions 
concerning the etiology of the Veteran's hearing loss.  The 
Board notes that while it may not substitute its own medical 
judgment in the guise of an opinion, Colvin v. Derwinski, 1 
Vet. App. 171,175 (1990), where the opinions of medical 
professionals are in conflict the Board may resolve such 
conflict by accepting the conclusions set forth in one 
medical opinion and rejecting those of the other.  See, e.g., 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the 
Board must set forth a reasonable basis for doing so.  Id.

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
is based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 
Vet. App. 345, 348.  Although VA may not discount a private 
medical opinion merely because the private physician did not 
review the claims file, the Board may examine the factual 
foundation of a medical opinion, including whether the 
physician had access to relevant information of record.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  
Further, an opinion that is speculative has limited probative 
value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 
(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a 
medical opinion that a particular event "may" have led to 
the Veteran's disability is too speculative to establish a 
causal relationship)).  

In this regard, the Board finds that the opinion of the VA 
examiner is more probative than that of the private physician 
as expressed in the May 2007 note.  The VA examiner reviewed 
the claims file, evaluated the Veteran's history, and 
examined the Veteran.  The examiner then concluded that the 
circumstances, including the Veteran's occupational noise 
exposure and the lengthy delay between his service and the 
claimed onset of his tinnitus, indicated that his tinnitus 
was not caused by military noise exposure.  In contrast, the 
May 2007 note from a private physician contains a bare 
conclusion that the Veteran's tinnitus was "likely related 
to his work situation in loud noise in Viet Nam."  As noted 
previously, there is absolutely no indication that the 
private physician considered the Veteran's post-service 
occupational noise exposure or the delayed onset of his 
tinnitus, because the note does not set forth any basis 
whatsoever for the opinion expressed therein.  

Therefore, the Board concludes that the Veteran's tinnitus 
was not caused or aggravated by his military service, and 
service connection therefore must be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for tinnitus is denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


